Title: From Alexander Hamilton to James McHenry, 2 April 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York April 2. 1800
          
          I have given Colonel Ogden the necessary instructions for supplying the Troops in the district allotted to him with the articles specified in the agreeable to the Regulations of the War Department dated the 1st of March 1800. It will therefore be proper, especially as he has for the reimbursement of what he has monies already advanced money for the use of the Government, as well as for the future expences of his department, that funds should be placed in his hands as speedily as possible. As this step no doubt will appear proper I beg your particular attention meet with your approbation Let me have your particular attention to this object.
          with great respect
          Secretary of War
        